Exhibit 10.2

 

 

 

SUBSIDIARY GUARANTY AGREEMENT

 

 

Dated as of January 16, 2018

 

 

of

 

LFUS LLC,

 

LITTELFUSE COMMERCIAL VEHICLE LLC,

 

IRON MERGER CO., INC.,

 

IXYS MERGER CO., LLC,

 

AND

 

SYMCOM, INC.

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

GUARANTY

 

1

 

 

 

 

 

SECTION 2.

 

OBLIGATIONS ABSOLUTE

 

3

 

 

 

 

 

SECTION 3.

 

WAIVER

 

3

 

 

 

 

 

SECTION 4.

 

OBLIGATIONS UNIMPAIRED

 

4

 

 

 

 

 

SECTION 5.

 

SUBROGATION AND SUBORDINATION

 

5

 

 

 

 

 

SECTION 6.

 

REINSTATEMENT OF GUARANTY

 

6

 

 

 

 

 

SECTION 7.

 

RANK OF GUARANTY

 

6

 

 

 

 

 

SECTION 8.

 

ADDITIONAL COVENANTS OF EACH SUBSIDIARY GUARANTOR

 

6

 

 

 

 

 

SECTION 9.

 

REPRESENTATIONS AND WARRANTIES OF EACH SUBSIDIARY GUARANTOR

 

6

 

 

 

 

 

Section 9.1.

 

Organization; Power and Authority

 

6

Section 9.2.

 

Authorization, Etc.

 

7

Section 9.3.

 

Compliance with Laws, Other Instruments, Etc.

 

7

Section 9.4.

 

Governmental Authorizations, Etc.

 

7

 

 

 

 

 

SECTION 10.

 

TERM OF GUARANTY AGREEMENT

 

7

 

 

 

 

 

SECTION 11.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

 

7

 

 

 

 

 

SECTION 12.

 

AMENDMENT AND WAIVER

 

8

 

 

 

 

 

Section 12.1.

 

Requirements

 

8

Section 12.2.

 

Solicitation of Holders of Notes

 

8

Section 12.3.

 

Binding Effect

 

8

Section 12.4.

 

Notes Held by Company, Etc.

 

9

 

 

 

 

 

SECTION 13.

 

NOTICES

 

9

 

 

 

 

 

SECTION 14.

 

MISCELLANEOUS

 

9

 

 

 

 

 

Section 14.1.

 

Successors and Assigns; Joinder

 

9

Section 14.2.

 

Severability

 

10

Section 14.3.

 

Construction

 

10

Section 14.4.

 

Further Assurances

 

10

 

i

--------------------------------------------------------------------------------


 

Section 14.5.

 

Governing Law

 

10

Section 14.6.

 

Jurisdiction and Process; Waiver of Jury Trial

 

10

Section 14.7.

 

Reproduction of Documents

 

11

 

ii

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTY AGREEMENT

 

THIS SUBSIDIARY GUARANTY AGREEMENT, dated as of January 16, 2018 (this
“Subsidiary Guaranty Agreement”), is made by each of the undersigned (each a
“Subsidiary Guarantor” and, together with each of the other signatories hereto
and any other entities from time to time parties hereto pursuant to Section 14.1
hereof, the “Subsidiary Guarantors”) in favor of the Purchasers (as defined
below) and the other holders from time to time of the Notes (as defined below). 
The Purchasers and such other holders are herein collectively called the
“holders” and individually a “holder.”

 

PRELIMINARY STATEMENTS:

 

I.       LITTELFUSE, INC., a Delaware corporation (together with any successor
thereto that becomes a party to the Note Agreement (as defined below) pursuant
to Section 10.2, the “Company”) has entered into a Note Purchase Agreement dated
as of November 15, 2017 (as amended, modified, supplemented or restated from
time to time, the “Note Agreement”) with the Persons listed on the signature
pages thereto (the “Purchasers”).  Capitalized terms used herein have the
meanings specified in the Note Agreement unless otherwise defined herein.

 

II.       The Company has authorized the issuance of, and proposes to issue and
sell, pursuant to the Note Agreement, (i) $50,000,000 aggregate principal amount
of its 3.48% Senior Notes, Series A, due February 15, 2025 (the “Series A
Notes”) and (ii) $125,000,000 aggregate principal amount of its 3.78% Senior
Notes, Series B, due February 15, 2030 (the “Series B Notes”; and together with
the Series A Notes, as amended, restated or otherwise modified from time to time
and including any such notes issued in substitution therefor, the “Notes” and
individually a “Note”).

 

III.      Pursuant to the Note Agreement, the Company is required to cause each
Subsidiary Guarantor to deliver this Subsidiary Guaranty Agreement to the
holders.

 

IV.       Each Subsidiary Guarantor will receive direct and indirect benefits
from the financing arrangements contemplated by the Note Agreement.  The
governing body of each Subsidiary Guarantor has determined that the incurrence
of such obligations is in the best interests of such Subsidiary Guarantor.

 

NOW THEREFORE, in compliance with the Note Agreement, and in consideration of,
the execution and delivery of the Note Agreement and the purchase of the Notes
by each of the Purchasers, each Subsidiary Guarantor hereby covenants and agrees
with, and represents and warrants to each of the holders as follows:

 

SECTION 1.                                          GUARANTY.

 

Each Subsidiary Guarantor hereby irrevocably, unconditionally and jointly and
severally with the other Subsidiary Guarantors guarantees to each holder, the
due and punctual payment in

 

--------------------------------------------------------------------------------


 

full of (a) the principal of, Make-Whole Amount, if any, and interest on
(including, without limitation, interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), and any other amounts due under, the
Notes when and as the same shall become due and payable (whether at stated
maturity or by required or optional prepayment or by acceleration or otherwise)
and (b) any other sums which may become due under the terms and provisions of
the Notes, the Note Agreement or any other instrument referred to therein (all
such obligations described in clauses (a) and (b) above are herein called the
“Guaranteed Obligations”).  The guaranty in the preceding sentence is an
absolute, present and continuing guaranty of payment and not of collectibility
and is in no way conditional or contingent upon any attempt to collect from the
Company or any other guarantor of the Notes (including, without limitation, any
other Subsidiary Guarantor hereunder) or upon any other action, occurrence or
circumstance whatsoever.  In the event that the Company shall fail so to pay any
of such Guaranteed Obligations, each Subsidiary Guarantor agrees to pay the same
when due to the holders entitled thereto, without demand, presentment, protest
or notice of any kind, in lawful money of the United States of America, pursuant
to the requirements for payment specified in the Notes and the Note Agreement. 
Each default in payment of any of the Guaranteed Obligations shall give rise to
a separate cause of action hereunder and separate suits may be brought hereunder
as each cause of action arises.  Each Subsidiary Guarantor agrees that the Notes
issued in connection with the Note Agreement may (but need not) make reference
to this Subsidiary Guaranty Agreement.

 

Each Subsidiary Guarantor agrees to pay and to indemnify and save each holder
harmless from and against any damage, loss, cost or expense (including
attorneys’ fees) which such holder may incur or be subject to as a consequence,
direct or indirect, of (x) any breach by such Subsidiary Guarantor, by any other
Subsidiary Guarantor or by the Company of any warranty, covenant, term or
condition in, or the occurrence of any default under, this Subsidiary Guaranty
Agreement, the Notes, the Note Agreement or any other instrument referred to
therein, together with all expenses resulting from the compromise or defense of
any claims or liabilities arising as a result of any such breach or default,
(y) any legal action commenced to challenge the validity or enforceability of
this Subsidiary Guaranty Agreement, the Notes, the Note Agreement or any other
instrument referred to therein and (z) enforcing or defending (or determining
whether or how to enforce or defend) the provisions of this Subsidiary Guaranty
Agreement.

 

Each Subsidiary Guarantor hereby acknowledges and agrees that such Subsidiary
Guarantor’s liability hereunder is joint and several with the other Subsidiary
Guarantors and any other Person(s) who may guarantee the obligations and
Indebtedness under and in respect of the Notes and the Note Agreement.

 

Notwithstanding the foregoing provisions or any other provision of this
Subsidiary Guaranty Agreement, each Subsidiary Guarantor hereby agrees that if
at any time the Guaranteed Obligations exceed the Maximum Guaranteed Amount
determined as of such time with regard to such Subsidiary Guarantor, then this
Subsidiary Guaranty Agreement shall be automatically amended to reduce the
Guaranteed Obligations to the Maximum Guaranteed Amount.  Such amendment shall
not require the written consent of any Subsidiary Guarantor or any holder and
shall be deemed to have been automatically consented to by each Subsidiary
Guarantor and each

 

2

--------------------------------------------------------------------------------


 

holder.  Each Subsidiary Guarantor agrees that the Guaranteed Obligations may at
any time exceed the Maximum Guaranteed Amount without affecting or impairing the
obligation of such Subsidiary Guarantor.  “Maximum Guaranteed Amount” means as
of the date of determination with respect to a Subsidiary Guarantor, the lesser
of (a) the amount of the Guaranteed Obligations outstanding on such date and
(b) the maximum amount that would not render such Subsidiary Guarantor’s
liability under this Subsidiary Guaranty Agreement subject to avoidance under
Section 548 of the United States Bankruptcy Code (or any successor provision) or
any comparable provision of applicable state law.

 

SECTION 2.                                          OBLIGATIONS ABSOLUTE.

 

The obligations of each Subsidiary Guarantor hereunder shall be primary,
absolute, irrevocable and unconditional, irrespective of the validity or
enforceability of the Notes, the Note Agreement or any other instrument referred
to therein, shall not be subject to any counterclaim, setoff, deduction or
defense based upon any claim such Subsidiary Guarantor may have against the
Company or any holder or otherwise, and shall remain in full force and effect
without regard to, and shall not be released, discharged or in any way affected
by, any circumstance or condition whatsoever (whether or not such Subsidiary
Guarantor shall have any knowledge or notice thereof), including, without
limitation: (a) any amendment to, modification of, supplement to or restatement
of the Notes, the Note Agreement or any other instrument referred to therein (it
being agreed that the obligations of each Subsidiary Guarantor hereunder shall
apply to the Notes, the Note Agreement or any such other instrument as so
amended, modified, supplemented or restated) or any assignment or transfer of
any thereof or of any interest therein, or any furnishing, acceptance or release
of any security for the Notes or the addition, substitution or release of any
other Subsidiary Guarantor or any other entity or other Person primarily or
secondarily liable in respect of the Guaranteed Obligations; (b) any waiver,
consent, extension, indulgence or other action or inaction under or in respect
of the Notes, the Note Agreement or any other instrument referred to therein;
(c) any bankruptcy, insolvency, arrangement, reorganization, readjustment,
composition, liquidation or similar proceeding with respect to the Company or
its property; (d) any merger, amalgamation or consolidation of any Subsidiary
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of any Subsidiary Guarantor or of the
Company to any Person; (e) any failure on the part of the Company for any reason
to comply with or perform any of the terms of any other agreement with any
Subsidiary Guarantor; (f) any failure on the part of any holder to obtain,
maintain, register or otherwise perfect any security; or (g) any other event or
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor (whether or not similar to the foregoing), and in any
event however material or prejudicial it may be to any Subsidiary Guarantor or
to any subrogation, contribution or reimbursement rights any Subsidiary
Guarantor may otherwise have.  Each Subsidiary Guarantor covenants that its
obligations hereunder will not be discharged except by indefeasible payment in
full in cash of all of the Guaranteed Obligations and all other obligations
hereunder.

 

SECTION 3.                                          WAIVER.

 

Each Subsidiary Guarantor unconditionally waives to the fullest extent permitted
by law, (a) notice of acceptance hereof, of any action taken or omitted in
reliance hereon and of any

 

3

--------------------------------------------------------------------------------


 

default by the Company in the payment of any amounts due under the Notes, the
Note Agreement or any other instrument referred to therein, and of any of the
matters referred to in Section 2 hereof, (b) all notices which may be required
by statute, rule of law or otherwise to preserve any of the rights of any holder
against such Subsidiary Guarantor, including, without limitation, presentment to
or demand for payment from the Company or any Subsidiary Guarantor with respect
to any Note, notice to the Company or to any Subsidiary Guarantor of default or
protest for nonpayment or dishonor and the filing of claims with a court in the
event of the bankruptcy of the Company, (c) any right to require any holder to
enforce, assert or exercise any right, power or remedy including, without
limitation, any right, power or remedy conferred in the Note Agreement or the
Notes, (d) any requirement for diligence on the part of any holder and (e) any
other act or omission or thing or delay in doing any other act or thing which
might in any manner or to any extent vary the risk of such Subsidiary Guarantor
or otherwise operate as a discharge of such Subsidiary Guarantor or in any
manner lessen the obligations of such Subsidiary Guarantor hereunder.

 

SECTION 4.                                          OBLIGATIONS UNIMPAIRED.

 

Each Subsidiary Guarantor authorizes the holders, without notice or demand to
such Subsidiary Guarantor or any other Subsidiary Guarantor and without
affecting its obligations hereunder, from time to time: (a) to renew,
compromise, extend, accelerate or otherwise change the time for payment of, all
or any part of the Notes, the Note Agreement or any other instrument referred to
therein; (b) to change any of the representations, covenants, events of default
or any other terms or conditions of or pertaining to the Notes, the Note
Agreement or any other instrument referred to therein, including, without
limitation, decreases or increases in amounts of principal, rates of interest,
the Make-Whole Amount or any other obligation; (c) to take and hold security for
the payment of the Notes, the Note Agreement or any other instrument referred to
therein, for the performance of this Subsidiary Guaranty Agreement or otherwise
for the Indebtedness guaranteed hereby and to exchange, enforce, waive,
subordinate and release any such security; (d) to apply any such security and to
direct the order or manner of sale thereof as the holders in their sole
discretion may determine; (e) to obtain additional or substitute endorsers or
guarantors or release any other Subsidiary Guarantor or any other Person or
entity primarily or secondarily liable in respect of the Guaranteed Obligations;
(f) to exercise or refrain from exercising any rights against the Company, any
Subsidiary Guarantor or any other Person; and (g) to apply any sums, by
whomsoever paid or however realized, to the payment of the Guaranteed
Obligations and all other obligations owed hereunder.  The holders shall have no
obligation to proceed against any additional or substitute endorsers or
guarantors or to pursue or exhaust any security provided by the Company, such
Subsidiary Guarantor or any other Subsidiary Guarantor or any other Person or to
pursue any other remedy available to the holders.

 

If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company , any Subsidiary Guarantor or any other guarantors
of a case or proceeding under a bankruptcy or insolvency law, such Subsidiary
Guarantor agrees that, for purposes of this Subsidiary Guaranty Agreement and
its obligations hereunder, the maturity of such principal amount shall be deemed
to have been

 

4

--------------------------------------------------------------------------------


 

accelerated with the same effect as if the holder thereof had accelerated the
same in accordance with the terms of the Note Agreement, and such Subsidiary
Guarantor shall forthwith pay such accelerated Guaranteed Obligations.

 

SECTION 5.                                          SUBROGATION AND
SUBORDINATION.

 

(a)       Each Subsidiary Guarantor will not exercise any rights which it may
have acquired by way of subrogation under this Subsidiary Guaranty Agreement, by
any payment made hereunder or otherwise, or accept any payment on account of
such subrogation rights, or any rights of reimbursement, contribution or
indemnity or any rights or recourse to any security for the Notes or this
Subsidiary Guaranty Agreement unless and until all of the Guaranteed Obligations
shall have been indefeasibly paid in full in cash.

 

(b)       Each Subsidiary Guarantor hereby subordinates the payment of all
Indebtedness and other obligations of the Company or any other guarantor of the
Guaranteed Obligations owing to such Subsidiary Guarantor, whether now existing
or hereafter arising, including, without limitation, all rights and claims
described in clause (a) of this Section 5, to the indefeasible payment in full
in cash of all of the Guaranteed Obligations.  If the Required Holders so
request, any such Indebtedness or other obligations shall be enforced and
performance received by such Subsidiary Guarantor as trustee for the holders and
the proceeds thereof shall be paid over to the holders promptly, in the form
received (together with any necessary endorsements) to be applied to the
Guaranteed Obligations, whether matured or unmatured, as may be directed by the
Required Holders, but without reducing or affecting in any manner the liability
of any Subsidiary Guarantor under this Subsidiary Guaranty Agreement.

 

(c)       If any amount or other payment is made to or accepted by any
Subsidiary Guarantor in violation of any of the preceding clauses (a) and (b) of
this Section 5, such amount shall be deemed to have been paid to such Subsidiary
Guarantor for the benefit of, and held in trust for the benefit of, the holders
and shall be paid over to the holders promptly, in the form received (together
with any necessary endorsements) to be applied to the Guaranteed Obligations,
whether matured or unmatured, as may be directed by the Required Holders, but
without reducing or affecting in any manner the liability of such Subsidiary
Guarantor under this Subsidiary Guaranty Agreement.

 

(d)       Each Subsidiary Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the Note
Agreement and that its agreements set forth in this Subsidiary Guaranty
Agreement (including this Section 5) are knowingly made in contemplation of such
benefits.

 

(e)       Each Subsidiary Guarantor hereby agrees that, to the extent that a
Subsidiary Guarantor shall have paid an amount hereunder to any holder that is
greater than the net value of the benefits received, directly or indirectly, by
such paying Subsidiary Guarantor as a result of the issuance and sale of the
Notes (such net value, its “Proportionate Share”), such paying Subsidiary
Guarantor shall, subject to Section 5(a) and 5(b), be entitled to contribution
from any Subsidiary Guarantor that has not paid its Proportionate Share of the
Guaranteed Obligations.  Any amount payable as a contribution under this
Section 5(e) shall be determined as of the date

 

5

--------------------------------------------------------------------------------


 

on which the related payment is made by such Subsidiary Guarantor seeking
contribution and each Subsidiary Guarantor acknowledges that the right to
contribution hereunder shall constitute an asset of such Subsidiary Guarantor to
which such contribution is owed.  Notwithstanding the foregoing, the provisions
of this Section 5(e) shall in no respect limit the obligations and liabilities
of any Subsidiary Guarantor to the holders of the Notes hereunder or under the
Notes, the Note Agreement or any other document, instrument or agreement
executed in connection therewith, and each Subsidiary Guarantor shall remain
jointly and severally liable for the full payment and performance of the
Guaranteed Obligations.

 

SECTION 6.                                          REINSTATEMENT OF GUARANTY.

 

This Subsidiary Guaranty Agreement shall continue to be effective, or be
reinstated, as the case may be, if and to the extent at any time payment, in
whole or in part, of any of the sums due to any holder on account of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned by
a holder upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Company or any other guarantors, or upon or as a result of
the appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Company or any other guarantors or any part of its or
their property, or otherwise, all as though such payments had not been made.

 

SECTION 7.                                          RANK OF GUARANTY.

 

Each Subsidiary Guarantor will ensure that its payment obligations under this
Subsidiary Guaranty Agreement will at all times rank at least pari passu,
without preference or priority, with all other unsecured and unsubordinated
Indebtedness of such Subsidiary Guarantor now or hereafter existing.

 

SECTION 8.                                          ADDITIONAL COVENANTS OF EACH
SUBSIDIARY GUARANTOR.

 

So long as any Notes are outstanding or the Note Agreement shall remain in
effect, each Subsidiary Guarantor agrees that such Subsidiary Guarantor will
comply with the covenants applicable to such Subsidiary Guarantor in Section 9
and Section 10 of the Note Agreement.

 

SECTION 9.                                          REPRESENTATIONS AND
WARRANTIES OF EACH SUBSIDIARY GUARANTOR.

 

Section 9.1. Organization; Power and Authority.  Each Subsidiary Guarantor is a
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation or formation, and is duly qualified as
a foreign legal entity and is in good standing in each jurisdiction in which
such qualification is required by law, other than those jurisdictions as to
which the failure to be so qualified or in good standing could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect. 
Each Subsidiary Guarantor has the corporate or other legal power and authority
to own or hold under lease the properties it purports to own or hold under
lease, to transact the business it transacts and currently proposes to transact,
to execute and deliver this Subsidiary Guaranty Agreement and to perform the
provisions hereof.

 

6

--------------------------------------------------------------------------------


 

Section 9.2. Authorization, Etc.  This Subsidiary Guaranty Agreement has been
duly authorized by all necessary corporate, limited liability or other action on
the part of each Subsidiary Guarantor, and this Subsidiary Guaranty Agreement
constitutes a legal, valid and binding obligation of each Subsidiary Guarantor
enforceable against each Subsidiary Guarantor in accordance with its terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

Section 9.3. Compliance with Laws, Other Instruments, Etc.  The execution,
delivery and performance by each Subsidiary Guarantor of this Subsidiary
Guaranty Agreement will not (i) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of such Subsidiary Guarantor under, any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, corporate charter,
regulations or by-laws, operating agreement, shareholders agreement or any other
agreement or instrument to which such Subsidiary Guarantor is bound or by which
such Subsidiary Guarantor or any of its respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to such Subsidiary Guarantor or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to such Subsidiary Guarantor.

 

Section 9.4. Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by each Subsidiary Guarantor of this Subsidiary Guaranty Agreement.

 

Section 9.5. Each Subsidiary Guarantor represents and warrants to each holder
that the representations and warranties applicable to such Subsidiary Guarantor
in the Note Agreement are true and correct as of the date hereof.

 

SECTION 10.                                   TERM OF SUBSIDIARY GUARANTY
AGREEMENT.

 

This Subsidiary Guaranty Agreement and all guarantees, covenants and agreements
of the Subsidiary Guarantors contained herein shall continue in full force and
effect and shall not be discharged until such time as all of the Guaranteed
Obligations and all other obligations hereunder shall be indefeasibly paid in
full in cash and shall be subject to reinstatement pursuant to Section 6;
provided that a Subsidiary Guarantor may be discharged from all of its
obligations and liabilities hereunder in accordance with Section 9.7(b) of the
Note Agreement.

 

SECTION 11.                                   SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Subsidiary Guaranty Agreement and may be relied upon by any
subsequent holder, regardless of any investigation made at any time by or on
behalf of any Purchaser or any other holder.  All statements contained in any
certificate or other instrument delivered by or on

 

7

--------------------------------------------------------------------------------


 

behalf of a Subsidiary Guarantor pursuant to this Subsidiary Guaranty Agreement
shall be deemed representations and warranties of such Subsidiary Guarantor
under this Subsidiary Guaranty Agreement.  Subject to the preceding sentence,
this Subsidiary Guaranty Agreement embodies the entire agreement and
understanding between each holder and the Subsidiary Guarantors and supersedes
all prior agreements and understandings relating to the subject matter hereof.

 

SECTION 12.                                   AMENDMENT AND WAIVER.

 

Section 12.1.       Requirements.  Except as otherwise provided in the fourth
paragraph of Section 1 of this Subsidiary Guaranty Agreement, this Subsidiary
Guaranty Agreement may be amended, and the observance of any term hereof may be
waived (either retroactively or prospectively), with (and only with) the written
consent of each Subsidiary Guarantor and the Required Holders, except that no
amendment or waiver (a) of any of the first three paragraphs of Section 1 or any
of the provisions of Section  2, 3, 4, 5, 6, 7, 10 or 12 hereof, or any defined
term (as it is used therein), or (b) which results in the limitation of the
liability of any Subsidiary Guarantor hereunder (except to the extent provided
in the fourth paragraph of Section 1 of this Subsidiary Guaranty Agreement) will
be effective as to any holder unless consented to by such holder in writing.

 

Section 12.2.       Solicitation of Holders of Notes.

 

(a)       Solicitation.  Each Subsidiary Guarantor will provide each holder of
the Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof.  Each Subsidiary Guarantor will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 12.2 to each holder promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
holders of Notes.

 

(b)       Payment.  The Subsidiary Guarantors will not directly or indirectly
pay or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise, or grant any security or provide other
credit support, to any holder as consideration for or as an inducement to the
entering into by any holder of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder even if such holder did not consent to such waiver
or amendment.

 

Section 12.3.       Binding Effect.  Any amendment or waiver consented to as
provided in this Section 12 applies equally to all holders and is binding upon
them and upon each future holder and upon each Subsidiary Guarantor without
regard to whether any Note has been marked to indicate such amendment or
waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant or agreement not expressly amended or waived or impair any right
consequent thereon.  No course of dealing between a Subsidiary Guarantor and the
holder nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any

 

8

--------------------------------------------------------------------------------


 

rights of any holder.  As used herein, the term “this Subsidiary Guaranty
Agreement” and references thereto shall mean this Subsidiary Guaranty Agreement
as it may be amended, modified, supplemented or restated from time to time.

 

Section 12.4.       Notes Held by Company, Etc.  Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Subsidiary Guaranty
Agreement, or have directed the taking of any action provided herein to be taken
upon the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by any Subsidiary Guarantor, the Company or any of their respective Affiliates
shall be deemed not to be outstanding.

 

SECTION 13.                                   NOTICES .

 

All notices and communications provided for hereunder shall be in writing and
sent (i) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(ii) by registered or certified mail with return receipt requested (postage
prepaid), or (iii) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:

 

(a)   if to any Subsidiary Guarantor, to

 

LITTELFUSE, INC.

8755 W. Higgins Road

Chicago, Illinois 60631

Attn: Treasurer

 

With a copy to:

LITTELFUSE, INC.

8755 W. Higgins Road

Chicago, Illinois 60631

Attn: Chief Legal Officer

 

or such other address as such Subsidiary Guarantor shall have specified to the
holders in writing, or

 

(b)   if to any holder, to such holder at the addresses specified for such
communications set forth in the Purchaser Schedule to the Note Agreement, or
such other address as such holder shall have specified to the Subsidiary
Guarantors in writing.

 

SECTION 14.                                   MISCELLANEOUS.

 

Section 14.1.       Successors and Assigns; Joinder.  All covenants and other
agreements contained in this Subsidiary Guaranty Agreement by or on behalf of
any of the parties hereto bind and inure to the benefit of their respective
successors and assigns whether so expressed or

 

9

--------------------------------------------------------------------------------


 

not.  It is agreed and understood that any Person may become a Subsidiary
Guarantor hereunder by executing a Guarantor Supplement substantially in the
form of Exhibit A attached hereto and delivering the same to the holders.  Any
such Person shall thereafter be a “Subsidiary Guarantor” for all purposes under
this Subsidiary Guaranty Agreement.

 

Section 14.2.       Severability.  Any provision of this Subsidiary Guaranty
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law), not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 14.3.       Construction.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such express contrary provision) be deemed to excuse
compliance with any other covenant.  Whether any provision herein refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.

 

The section and subsection headings in this Subsidiary Guaranty Agreement are
for convenience of reference only and shall neither be deemed to be a part of
this Subsidiary Guaranty Agreement nor modify, define, expand or limit any of
the terms or provisions hereof.  All references herein to numbered sections,
unless otherwise indicated, are to sections of this Subsidiary Guaranty
Agreement.  Words and definitions in the singular shall be read and construed as
though in the plural and vice versa, and words in the masculine, neuter or
feminine gender shall be read and construed as though in either of the other
genders where the context so requires.

 

Section 14.4.       Further Assurances.  Each Subsidiary Guarantor agrees to
execute and deliver all such instruments and take all such action as the
Required Holders may from time to time reasonably request in order to effectuate
fully the purposes of this Subsidiary Guaranty Agreement.

 

Section 14.5.       Governing Law.  This Subsidiary Guaranty Agreement shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York, excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.

 

Section 14.6.       Jurisdiction and Process; Waiver of Jury Trial.  (a) Each
Subsidiary Guarantor irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Subsidiary Guaranty Agreement.  To the fullest extent permitted by
applicable law, each Subsidiary Guarantor irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any

 

10

--------------------------------------------------------------------------------


 

such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

(b)       Each Subsidiary Guarantor consents to process being served by or on
behalf of any holder in any suit, action or proceeding of the nature referred to
in Section 14.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 13 or at such other address
of which such holder shall then have been notified pursuant to Section 13.  Each
Subsidiary Guarantor agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(c)       Nothing in this Section 14.6 shall affect the right of any holder to
serve process in any manner permitted by law, or limit any right that the
holders may have to bring proceedings against any Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.

 

(d)       THE SUBSIDIARY GUARANTORS AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY
IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS SUBSIDIARY GUARANTY AGREEMENT
OR OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH.

 

Section 14.7.       Reproduction of Documents .  This Subsidiary Guaranty
Agreement and all documents relating thereto, including (a) consents, waivers
and modifications that may hereafter be executed, (b) documents received by any
Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. Each Subsidiary Guarantor
agrees and stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. 
This Section 14.7 shall not prohibit a Subsidiary Guarantor or any other holder
of Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.  A facsimile or electronic transmission of the
signature page of a Subsidiary Guarantor shall be effective as delivery of a
manually executed counterpart hereof and shall be admissible into evidence for
all purposes.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Subsidiary Guarantor has caused this Subsidiary
Guaranty Agreement to be duly executed and delivered as of the date and year
first above written.

 

 

LFUS LLC

 

 

 

 

 

By:

/s/ Ryan K. Stafford

 

 

Name: Ryan K. Stafford

 

 

Title:   President and Secretary

 

 

 

 

 

LITTELFUSE COMMERCIAL VEHICLE LLC

 

 

 

 

 

By:

/s/ Ryan K. Stafford

 

 

Name: Ryan K. Stafford

 

 

Title:   President and Secretary

 

 

 

 

 

IRON MERGER CO., INC.

 

 

 

 

 

By:

/s/ Ryan K. Stafford

 

 

Name: Ryan K. Stafford

 

 

Title:   President and Secretary

 

 

 

 

 

IXYS MERGER CO., LLC

 

 

 

 

 

By:

/s/ Ryan K. Stafford

 

 

Name: Ryan K. Stafford

 

 

Title:   President and Secretary

 

 

 

 

 

SYMCOM, INC.

 

 

 

 

 

By:

/s/ Ryan K. Stafford

 

 

Name: Ryan K. Stafford

 

 

Title:   President and Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUBSIDIARY GUARANTOR SUPPLEMENT

 

THIS SUBSIDIARY GUARANTOR SUPPLEMENT (the “Subsidiary Guarantor Supplement”),
dated as of           , 20   is made by              , a                  (the
“Additional Subsidiary Guarantor”), in favor of the holders from time to time of
the Notes issued pursuant to the Note Agreement described below:

 

PRELIMINARY STATEMENTS:

 

I.       Pursuant to the Note Purchase Agreement dated as of November 15, 2017
(as amended, modified, supplemented or restated from time to time, the “Note
Agreement”), by and among LITTELFUSE, INC., a Delaware corporation (together
with any successor thereto that becomes a party to the Note Agreement pursuant
to Section 10.2, the “Company”) and the Persons listed on the signature
pages thereto (the “Purchasers”), the Company has issued and sold
(i) $50,000,000 aggregate principal amount of its 3.48% Senior Notes, Series A,
due February 15, 2025 (the “Series A Notes”) and (ii) $125,000,000 aggregate
principal amount of its 3.78% Senior Notes, Series B, due February 15, 2030 (as
amended, restated or otherwise modified from time to time and including any such
notes issued in substitution therefor, the “Notes” and individually a “Note”).

 

II.       The Company is required pursuant to the Note Agreement to cause the
Additional Subsidiary Guarantor to deliver this Subsidiary Guarantor Supplement
in order to cause the Additional Subsidiary Guarantor to become a Subsidiary
Guarantor under the Subsidiary Guaranty Agreement dated as of January 16, 2018
executed by certain Subsidiaries of the Company (together with each entity that
from time to time becomes a party thereto by executing a Subsidiary Guarantor
Supplement pursuant to Section 14.1 thereof, collectively, the “Subsidiary
Guarantors”) in favor of each holder from time to time of any of the Notes (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Subsidiary Guaranty Agreement”).

 

III.      The Additional Subsidiary Guarantor has received and will receive
substantial direct and indirect benefits from the Company’s compliance with the
terms and conditions of the Note Agreement and the Notes issued thereunder.

 

IV.       Capitalized terms used and not otherwise defined herein have the
definitions set forth in the Note Agreement.

 

Now therefore, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Company to comply with the
terms of the Note Agreement, the Additional Subsidiary Guarantor hereby
covenants, represents and warrants to the holders as follows:

 

--------------------------------------------------------------------------------


 

The Additional Subsidiary Guarantor hereby becomes a Subsidiary Guarantor (as
defined in the Subsidiary Guaranty Agreement) for all purposes of the Subsidiary
Guaranty Agreement.  Without limiting the foregoing, the Additional Subsidiary
Guarantor hereby (a) jointly and severally with the other Subsidiary Guarantors
under the Subsidiary Guaranty Agreement, guarantees to the holders from time to
time of the Notes the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) and the full and prompt performance and
observance of all Guaranteed Obligations (as defined in Section 1 of the
Subsidiary Guaranty Agreement) in the same manner and to the same extent as is
provided in the Subsidiary Guaranty Agreement, (b) accepts and agrees to perform
and observe all of the covenants set forth therein, (c) waives the rights set
forth in Section 3 of the Subsidiary Guaranty Agreement, (d) agrees to perform
and observe the covenants contained in Section 8 of the Subsidiary Guaranty
Agreement, (e) makes the representations and warranties set forth in Section 9
of the Subsidiary Guaranty Agreement and (f) waives the rights, submits to
jurisdiction, and waives service of process as described in Section 14.6 of the
Subsidiary Guaranty Agreement.

 

Notice of acceptance of this Subsidiary Guarantor Supplement and of the
Subsidiary Guaranty Agreement, as supplemented hereby, is hereby waived by the
Additional Subsidiary Guarantor.

 

The address for notices and other communications to be delivered to the
Additional Subsidiary Guarantor pursuant to Section 13 of the Subsidiary
Guaranty Agreement is set forth below.

 

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Subsidiary Guarantor Supplement to be duly executed and delivered as of the date
and year first above written.

 

 

[NAME OF ADDITIONAL SUBSIDIARY GUARANTOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Notice Address for such Additional Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------